DETAILED ACTION
	Examiner acknowledges receipt of the reply filed 7/11/2022, in response to the non-final office action mailed 2/9/2022.
Claims 21-30 are pending and are allowed on the merits in this office action.  Claim 23 is rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 is rejoined herein.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 2/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
35 U.S.C. 112- New Rejection- withdrawn
The rejection of claims 21, 22, and 24-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 7/11/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method of treating inflammation attributed to infection associated with cystic fibrosis in a patient, comprising administering to the patient in need thereof a pharmaceutical composition comprising Thymosin alpha 1 is free of the prior art.
The closest prior to the instant claims is Cantin et al. (Journal of cystic fibrosis 14:419-430 (2015)- previously cited).  
Cantin et al. (Journal of cystic fibrosis 14:419-430 (2015)) teach that lung disease is the major cause of morbidity and mortality in patients with cystic fibrosis (CF) (abstract). Although CF lung disease is primarily an infectious disorder, the associated inflammation is both intense and ineffective at clearing pathogens.  No other lung disease is known to induce such an early, sustained and intense inflammatory process as seen in the CF airway. Individuals with CF also suffer from an intense systemic inflammation characterized by increased serum acute phase reactants, high antibody titers to numerous exogenous and endogenous antigens, a high incidence of ileitis including Crohn's disease, atopy and heightened Th2 responses (p. 420).  Persistent high-intensity inflammation leads to permanent structural damage of the CF airways and impaired lung function that eventually results in respiratory failure and death. Several defective inflammatory responses have been linked to cystic fibrosis transmembrane conductance regulator (CFTR) deficiency including innate and acquired immunity dysregulation, cell membrane lipid abnormalities, various transcription factor signaling defects, as well as altered kinase and toll-like receptor responses. The inflammation of the CF lung is dominated by neutrophils that release oxidants and proteases, particularly elastase. Neutrophil elastase in the CF airway secretions precedes the appearance of bronchiectasis, and correlates with lung function deterioration and respiratory exacerbations (pp. 420-422). Anti-inflammatory therapies are therefore of particular interest for CF lung disease but must be carefully studied to avoid suppressing critical elements of the inflammatory response and thus worsening infection (pp. 426-427).
Cantin et al. do not explicitly or implicitly teach the use of thymosin alpha 1 in cystic fibrosis patients.  
Accordingly, the instant claims are free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims are 21-30 allowed as set forth in the amendment filed 7/11/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654